In related proceedings pursuant to Family Court Act articles 4 and 5, the father appeals from an order of the Family Court, Kings County (Pearl, J), dated January 8, 2008, which denied his motions to vacate an order of filiation of the same court (Weinstein, J.), dated August 15, 2000, and an order of support of the same court (Shamahs, H.E.), dated March 22, 2001, as modified by an order of the same court dated October 8, 2003, directing him to pay the sum of $500 per month in child support.
Ordered that the order dated January 8, 2008 is affirmed, without costs or disbursements.
Inasmuch as the appellant’s underlying contentions either were raised or could have been raised on a prior appeal in this matter (see Matter of Ise-Smith v Orok-Edem, 296 AD2d 414 [2002]), our determination on that prior appeal, in which we, inter alia, upheld the order of filiation and reviewed the order of support, constitutes the law of the case and bars review of the appellant’s claims (see Levine v Levine, 52 AD3d 785 [2008]; Stone v Stone, 39 AD3d 534, 535 [2007]; Matter of Suzuki-Peters v Peters, 37 AD3d 726 [2007]; Matter of Shondell J. v Mark D., 18 AD3d 551 [2005], affd 7 NY3d 320 [2006]; Palumbo v Palumbo, 10 AD3d 680, 682 [2004]). In any event, the appellant’s contentions are without merit as they are unsupported by the record. Fisher, J.E, Dillon, McCarthy and Belen, JJ., concur.